Name: Commission Regulation (EEC) No 3/80 of 2 January 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 1 . 80 Official Journal of the European Communities No L 1 /5 COMMISSION REGULATION (EEC) No 3/80 of 2 January 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ( ! ), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 4 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 January 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (&gt;) OJ No L 171 , 4. 8 . 1970, p. 10 . I1) OJ No L 32, 3 . 2. 1978 , p. 7 . (&gt;) OJ No L 165, 28 . 6 . 1975, p. 45 . (&lt;) OJ No L 32, 3 . 2. 1978, p. 10 . No L 1 /6 Official Journal of the European Communities 3 . 1 . 80 ANNEX Table I : Citrus fruits Code Description Amount of standard average values/ 100 kg gross Bfrs/Lfrs Dkr DM FF £Irish Lit Fl £ sterling 1 . Lemons : 1.1  Spain 1 743 330.90 106.90 250.07 29.07 49 944 118.21 27-87 1.2 (deleted) 1.3  Countries in southern Africa 1 099 208-82 67-46 157.81 18.34 31 518 74-60 17.59 1.4  Other African countries and countries on the II I Mediterranean 1 573 298.66 96.48 225-71 26-23 45 077 106-69 25-15 1.5  USA 1 935 367.43 118.70 277-68 32-28 55 456 131.26 30-94 1.6  Other countries -l-l-l -l \ 2 . Sweet oranges : ll l 2.1  Countries on the Mediterranean : lII I 2.1.1  Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas, Valencia lates, Maltese blondes, Shamoutis , Ovalis, Trovita, Hamlins 954 181.11 58.51 136.87 15.91 27 336 64.70 15.25 2.1.2  Sanguines and semi-sanguines, including I \I i Navel sanguines and Maltese sanguines . . -lI-II-II-II- \I-I 2.1.3  Other (1) -(') (1) -0) -(') -(') -(') (1 ) 2.2  Countries in southern Africa I-II-II-II-! I-II-II- 23  USA I-l   |-! I- 2.4  Brazil I-II-II-Il-lI -!I-II-I|- 2.5  Other countries 872 165-62 53.50 125-16 14.55 24 997 59-16 13.95 3 . Grapefruit and pomelos : l li 3.1 (deleted) I IIII 3.2  Cyprus, Egypt, Gaza, Israel , Turkey .... 1 000 189.88 61.34 143.50 16-68 28 659 67-83 15.99 3.3  Countries in southern Africa I-I l-!\i- I-Il- 3.4  USA 1 199 227.62 73-53 172.02 19.99 34 355 81.31 19.17 3.5  Other American countries -I l- l- l--Il- 3.6  Other countries 936 177-87 57.46 134.43 15.62 26 847 63-54 14.98 4. Clementines 1 568 297-77 96.19 225-03 26.16 44 943 106.37 25-08 5 . Mandarines including wilkings -(') -(') -0) -(') _(&gt;) -C) -(') -(') 6 . Monreales and satsumas 981 186.30 60-18 140.80 16-36 28 119 66.55 15.69 7 . Tangerines, tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included 1 725 327.54 105-81 247-53 28-77 49 436 117.01 27-59 (*) The standard average value for this code number is established by Regulation (EEC) No 2044/79 of 18 September 1979 (OJ No L 236 of 20 . 9 . 1979). Table II : Apples and pears 8 . Apples : \ I\ I 8.1 8.2  Countries of the southern hemisphere ....  European third countries 730 138-67 44-80 104.80 12.18 20 930 49-54 11.68 8.3  Countries of the northern hemisphere other than European countries 1 595 302.85 97.83 228-87 26-60 45 709 108.19 25.51 9 . Pears : II\IIII\ 9.1  Countries of the southern hemisphere .... I-I I-!-I-I I-II- 9.2 93  European third countries  Countries of the northern hemisphere other than European countries